Citation Nr: 0825933	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-32 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1970 to 
July 1978.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  The veteran testified at a Board videoconference 
hearing before the undersigned Veterans Law Judge in May 
2006.  

In July 2006 and January 2008, the current claim before the 
Board was remanded for the RO to undertake additional 
development.  This development was completed.  In the same 
decisions, the Board also granted and denied various other 
claims at issue previously before the Board.  As of this 
date, the veteran has not appealed any of these matters.  As 
such, they are not before the Board at this time.  


FINDINGS OF FACT

Although there is evidence of asbestos exposure during 
service, the competent evidence of record reflecting no nexus 
between the veteran's current respiratory disorders and his 
military service, including asbestos exposure, outweighs the 
evidence in support of a nexus.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by 
service despite confirmed asbestos exposure, and nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in June 
2003, April 2006, and August 2006, the RO advised the veteran 
of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible to provide.  The June 2003 letter, in 
particular, pertains specifically to asbestos-related claims.  
38 U.S.C.A. § 5103(a).  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the 
RO has provided all notice required by the VCAA as to the 
three elements of notice.  38 U.S.C.A. § 5103(a).  See 
Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Regardless, the August 2006 VCAA letter of record 
provided notice of this previous 4th element requirement.  In 
any event, here, the presence and/or absence of notice of 
this element is of no consequence since it is no longer 
required by law.   

In addition, the April and August 2006 VCAA letters from the 
RO further advised him that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the veteran has received all required notice in this 
case, such that there is no error in the content of VCAA 
notice.    

As to timing of VCAA notice, the Board notes the RO did not 
provide the veteran with all required VCAA notice prior to 
the August 2003 adverse determination on appeal.  But in 
Pelegrini II, the United States Court of Appeals for Veterans 
Claims (Court) clarified that in these situations VA does not 
have to vitiate that decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, VA need only ensure the veteran receives (or 
since has received) content-complying VCAA notice, followed 
by readjudication of his claims, such that he is still 
provided proper due process.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claims.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  In fact, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, after providing the additional VCAA notice in April and 
August 2006, the RO again went back and readjudicated the 
claim in the more recent August 2007 and March 2008 SSOCs.  
So each time after providing the required notice, the RO 
reconsidered the claim - including addressing any additional 
evidence received in response to the notice.  So the timing 
defect in the notice has been rectified.  It follows that a 
prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.    

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), VA outpatient 
treatment records, as well as private medical evidence, and 
afforded the veteran a VA examination to determine the 
etiology of his respiratory disorder.  The veteran has also 
submitted service personnel records (SPRs), video testimony, 
an in-service photograph, several written personal 
statements, and private medical evidence.  Neither the 
veteran nor his representative has contended that any 
additional evidence remains outstanding.  The Board is also 
satisfied as to compliance with its July 2006 and January 
2008 remand directives.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Therefore, the Board is satisfied that all 
relevant evidence identified by the veteran has been secured, 
and that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Analysis

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service 
connection, some diseases on the other hand are chronic, per 
se, such as malignant tumors, and therefore will be presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year after service.  Even this 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, the VA Adjudication Procedure Manual, M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C (Manual), provides 
information concerning claims for service connection for 
disabilities purportedly resulting from asbestos exposure.  
The date of this amended material is December 13, 2005.  The 
Court has held that VA must analyze an appellant's claim for 
service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993).  
	
The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  The Manual also 
lists some of the major occupations involving exposure to 
asbestos include mining, milling, shipyard work, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
(such as clutch facings and brake linings), and manufacture 
and installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  Id. at Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can lead to a 
non-exclusive list of asbestos related 
diseases/abnormalities: fibrosis (the most commonly occurring 
of which is interstitial pulmonary fibrosis, or asbestosis), 
tumors, pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  
  
The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  The 
extent and duration of exposure to asbestos is not a factor 
for consideration.  Id. at Subsection (d) (emphasis added).   

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate 
the veteran was exposed to asbestos during service; 
(2) development has been accomplished sufficient to determine 
whether the veteran was exposed to asbestos either before or 
after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency 
and exposure factors.  Id. at Subsection (h).  See also 
VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 
(2000).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran claims he has an asbestos-related respiratory 
disorder stemming from asbestos exposure while in the Navy.  
At the videoconference hearing, the veteran stated that he 
first experience shortness of breath in 1998, many years 
after service.  In any event, the Board emphasizes that the 
latent period for the development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of disease), such that in-
service occurrence and post-service continuity of symptoms is 
not a consideration in an asbestos-related claim.  See VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, Subsection (d).  

STRs are negative for any complaint, treatment, or diagnosis 
of a respiratory disorder aside from nosebleeds related to 
hypertension.  However, during service, the veteran has 
asserted that he frequently used asbestos rope to resurface 
bearings.  See June 2003 personal statement; October 2003 
NOD; May 2006 videoconference testimony, and report of July 
2007 VA examination.  His military occupational specialty 
(MOS) is listed on his DD Form 214 and in his SPRs as a 
molder.  His SPRs describe his duties as including melting 
and mixing ferrous and non-ferrous metal, rebabbitting all 
size of shipboard bearings, and cleaning and finishing 
castings aboard several U.S. Navy vessels.  Based on the 
veteran's statements and testimony, his naval duties, and the 
service and post-service medical evidence of record, the 
February 2008 VA examiner opined that the veteran was subject 
to in-service asbestos exposure.  At the videoconference 
hearing, the veteran reported possible post-service asbestos 
exposure as well as a railroad worker.  Regardless, the 
uncontroverted evidence is sufficient to find in-service 
exposure to asbestos.  

The issue, here, however, is whether the veteran has a 
current respiratory disorder related to this verified in-
service asbestos exposure.  The evidence in this regard is 
mixed; nonetheless his claim still fails.    

Specifically, with regard to the existence of a current 
asbestos-related disease, VA chest X-rays dated in April 1986 
noted bilateral apical pleural thickening.  Jefferson 
Regional Medical Center records dated in September 1998 
document shortness of breath and noisy breathing.  However, 
his diagnoses at the time pointed to a cardiovascular-related 
disorder.  In September and October 2006, VA X-rays and a 
computed tomography (CT) scan revealed a mass in the left 
lung lobe suspicious for malignancy.  This was found to be a 
carcinoid tumor, which was surgically removed by way of a 
lobectomy.  As noted by the VA examiner in February 2008, 
this tumor was ultimately found to be benign, as the 
pathology reports were negative for malignancy.  The examiner 
also described February and December 2007 X-rays 
demonstrating residual left lung pleural scarring secondary 
to his tumor removal surgery.  In the previous July 2007 VA 
examination, the examiner also stated this may simply be 
"old scarring."

In any event, as to whether any of the above evidence is 
indicative of an asbestos-related disorder, the evidence of 
record is mixed.  However, the Board concludes the negative 
opinion suggesting no lung disorder related to in-service 
asbestos exposure outweighs the one favorable positive 
opinion.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the positive opinion, in April 2003, Dr. R.H., M.D., 
found parenchymal abnormality consistent with pneumoconiosis, 
pleural abnormality consistent with pneumoconiosis, and 
pleural thickening, plaque, and calcification consistent with 
asbestosis and asbestosis-related disease.  He did not 
specifically address the circumstances of the veteran's 
asbestos exposure, or provide a basis for his opinion.  In 
addition, there is indication he reviewed the claims file in 
making his determination for the pertinent medical and other 
history.  This physician's failure to provide a medical basis 
for the opinion lessens the weight and credibility of the 
evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Therefore, this opinion alone is insufficient to 
establish the veteran's entitlement to service connection for 
a respiratory disorder based on asbestos-exposure.  

In contrast, as to the negative opinion, in July 2007, the 
veteran was afforded a VA examination and opinion.  The July 
2007 VA examiner indicated it was "unlikely the carcinoid 
tumor had its onset in service."  The examiner explained 
that he unaware of any relationship between carincoid-type 
tumors and asbestos exposure.  Therefore, he concluded it was 
unlikely the veteran's carcinoid tumors was caused or 
aggravated by inhaling asbestos.  Since this opinion 
incorrectly noted respiratory symptoms as only beginning one 
year before, a clarification from this examiner was 
requested.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a 
medical opinion based on an inaccurate factual premise has no 
probative value).  In February 2008, the same VA examiner 
clarified and expounded upon his earlier opinion.  He 
initially noted the earlier opinion of Dr. R.H. and other 
pertinent medical evidence of record. However, he assessed in 
his professional opinion that VA pulmonary function tests 
(PFTs) dated in July 2007 and VA chest X-rays dated in 
December 2007 did not reflect changes consistent with 
asbestosis.  He added that tumors often associated with 
asbestosis included mesothelioma and squamous cell and 
adenocarcinomas of the lung.  However, carcinoid tumors, such 
as what the veteran had, "are found in many areas of the 
body" and "are not likely to be related to asbestos 
exposure."  Ultimately, he concluded "there is nothing to 
indicate that this veteran's asbestos exposure has caused 
pulmonary asbestosis or other affect on his lung function."  
This negative VA opinion outweighs the probative value of the 
positive private opinion as it is thorough, supported by an 
explanation, and based on a review of the entire claims file 
including recent treatment records and X-rays.  

Post-service, VA treatment records dated in November 2006 
also document that the veteran smoked a pack of cigarettes a 
day for 8-10 years until 1998, providing other factual 
evidence against the claim.  Further, there is no basis to 
presume the in-service incurrence of a malignant tumor within 
one year of service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 
1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In addition, 
the veteran's personal belief that his current lung problems 
are related to service to include asbestos exposure is not 
competent evidence needed to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
In sum, the competent evidence of record is against a finding 
of a nexus between the veteran's current respiratory problems 
and confirmed asbestos exposure during his active service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a respiratory 
disorder, so there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for a respiratory disorder, claimed as due 
to asbestos exposure is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


